Exhibit 10.2
























--------------------------------------------------------------------------------







SALE AGREEMENT
dated as of June 10, 2015
between
HUNTINGTON FUNDING, LLC

and
HUNTINGTON AUTO TRUST 2015-1







--------------------------------------------------------------------------------






715414387 15476865
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS





ARTICLE I
DEFINITIONS AND USAGE    1

SECTION 1.1
Definitions    1

SECTION 1.2
Other Interpretive Provisions    1

ARTICLE II
PURCHASE    2

SECTION 2.1
Conveyance of Transferred Assets    2

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS    2

SECTION 3.1
Representations and Warranties of Seller    2

SECTION 3.2
Liability of the Seller    3

SECTION 3.3
Merger or Consolidation of, or Assumption of the Obligations of, Seller    4

SECTION 3.4
Seller May Own Notes and Certificates    5

SECTION 3.5
Perfection Representations, Warranties and Covenants    5

SECTION 3.6
Compliance with Organizational Documents    5

SECTION 3.7
Representations and Warranties of the Seller as to each Receivable    5

SECTION 3.8
Repurchase upon Breach    5

SECTION 3.9
Protection of Title    6

SECTION 3.10
Other Liens or Interests    7

SECTION 3.11
Exchange Act Filings    7

SECTION 3.12
Sarbanes-Oxley Act Requirements    7

SECTION 3.13
Compliance with the FDIC Rule    7

ARTICLE IV
MISCELLANEOUS    7

SECTION 4.1
Transfers Intended as Sale; Security Interest    7

SECTION 4.2
Notices, Etc    8

SECTION 4.3
Choice of Law    8

SECTION 4.4
Headings    8

SECTION 4.5
Counterparts    8

SECTION 4.6
Amendment    9

SECTION 4.7
Waivers    10

SECTION 4.8
Entire Agreement    10

SECTION 4.9
Severability of Provisions    10

SECTION 4.10
Binding Effect    10

SECTION 4.11
Acknowledgment and Agreement    10

SECTION 4.12
Cumulative Remedies    11

SECTION 4.13
Nonpetition Covenant    11

SECTION 4.14
Submission to Jurisdiction; Waiver of Jury Trial    11

SECTION 4.15
Limitation of Liability of Owner Trustee    12

SECTION 4.16
Third-Party Beneficiaries    12

EXHIBITS
Exhibit A        Form of Assignment Pursuant to Sale Agreement
Schedule I        Representations and Warranties with Respect to the Receivables
Schedule II        Notice Addresses
Schedule III        Perfection Representations, Warranties and Covenants
Appendix A        Definitions



 
i
t




--------------------------------------------------------------------------------




THIS SALE AGREEMENT is made and entered into as of June 10, 2015 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
this “Agreement”) by HUNTINGTON FUNDING, LLC, a Delaware limited liability
company (the “Seller”), and HUNTINGTON AUTO TRUST 2015-1, a Delaware statutory
trust (the “Issuer”).
WITNESSETH:
WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor
vehicle receivables, including motor vehicle retail installment sale contracts
and/or installment loans that are secured by new and used automobiles,
light-duty trucks and vans; and
WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer on the terms and conditions set
forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS AND USAGE
SECTION 1.1    Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto which also contains rules as to usage that are
applicable herein.
SECTION 1.2    Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article; (c)
the words “hereof,” “herein” and “hereunder” and words of similar import refer
to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.
ARTICLE II

PURCHASE
SECTION 2.1    Conveyance of Transferred Assets. In consideration of the
Issuer’s sale and delivery to, or upon the order of, the Seller of (i) all of
the Notes and (ii) the Certificates on the Closing Date, the Seller does hereby
transfer, assign, set over, sell and otherwise convey to the Issuer without
recourse (subject to the obligations herein) on the Closing Date all of its
right, title, interest, claims and demands, whether now owned or hereafter
acquired, in, to and under the Transferred Assets, as evidenced by an assignment
substantially in the form of Exhibit A (the “Assignment”) delivered on the
Closing Date. The sale, transfer, assignment and conveyance made hereunder does
not constitute and is not intended to result in an assumption by the Issuer of
any obligation of the Seller or the Originator

 
 
t




--------------------------------------------------------------------------------




to the Obligors, the Dealers, insurers or any other Person in connection with
the Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.
ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS
SECTION 3.1    Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer pursuant to this Agreement and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:
(a)    Existence and Power. The Seller is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority to carry on its business as it
is now conducted. The Seller has obtained all necessary licenses and approvals
in each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Seller to perform its obligations under the
Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.
(b)    Authorization and No Contravention. The execution, delivery and
performance by the Seller of the Transaction Documents to which it is a party
(i) have been duly authorized by all necessary limited liability company action
on the part of the Seller and (ii) do not contravene or constitute a default
under (A) any applicable order, law, rule or regulation, (B) its organizational
documents or (C) any material agreement, contract, order or other instrument to
which it is a party or its property is subject (other than violations which do
not affect the legality, validity or enforceability of any of such agreements
and which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or the Seller’s ability to perform its
obligations under, the Transaction Documents).
(c)    No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Seller of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Transferred Assets or would not materially and adversely affect the
ability of the Seller to perform its obligations under the Transaction
Documents.
(d)    Binding Effect. Each Transaction Document to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
limited liability companies from time to time in effect or by general principles
of equity.
(e)    No Proceedings. There are no Proceedings pending or, to the knowledge of
the Seller, threatened against the Seller before or by any Governmental
Authority that (i) assert the invalidity or unenforceability of this Agreement
or any of the other Transaction Documents, (ii) seek to prevent the issuance of
the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the other Transaction Documents, (iii) seek any
determination or ruling that would materially and adversely affect the
performance by the Seller of its obligations under this Agreement or any of the
other Transaction Documents, or (iv) relate to the Seller that would materially
and adversely affect the federal or Applicable Tax State income, excise,
franchise or similar tax attributes of the Notes.

 
2
 




--------------------------------------------------------------------------------




(f)    Lien Filings. The Seller is not aware of any material judgment, ERISA or
tax lien filings against the Seller.
(g)    Investment Company Act. The Seller is not an “investment company” that is
registered or required to be registered under, or otherwise subject to the
restrictions of the Investment Company Act of 1940, as amended.
SECTION 3.2    Liability of the Seller.
(a)    The Seller shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Seller under this Agreement.
(b)    The Seller shall indemnify, defend, and hold harmless the Issuer, the
Owner Trustee and the Indenture Trustee from and against any loss, liability or
expense incurred by reason of the Seller’s violation of federal or State
securities laws in connection with the registration or the sale of the Notes.
(c)    Indemnification under this Section 3.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation. If the Seller has made any
indemnity payments pursuant to this Section 3.2 and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person will promptly repay such amounts to the Seller, without
interest.
(d)    The Seller’s obligations under this Agreement and the other Transaction
Documents are obligations solely of the Seller and will not constitute a claim
against the Seller to the extent that the Seller does not have funds sufficient
to make payment of such obligations. In furtherance of and not in derogation of
the foregoing, the Issuer, the Servicer, the Indenture Trustee and the Owner
Trustee, by entering into or accepting this Agreement, acknowledge and agree
that they have no right, title or interest in or to the Other Assets of the
Seller. To the extent that, notwithstanding the agreements and provisions
contained in the preceding sentence, the Issuer, the Servicer, the Indenture
Trustee or the Owner Trustee either (i) asserts an interest in, claim to or
benefit in or from Other Assets or (ii) is deemed to have any such interest in,
claim to or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Bankruptcy Code or any successor
provision having similar effect under the Bankruptcy Code), then the Issuer, the
Servicer, the Indenture Trustee or the Owner Trustee further acknowledges and
agrees that any such interest in, claim to or benefit in or from Other Assets is
and will be expressly subordinated to the indefeasible payment in full of the
other obligations and liabilities which, under the terms of the relevant
documents relating to the securitization or conveyance of such Other Assets, are
entitled to be paid from, entitled to the benefits of, or otherwise secured by
such Other Assets (whether or not any such entitlement or security interest is
legally perfected or otherwise entitled to a priority of distributions or
application under applicable law, including insolvency laws, and whether or not
asserted against the Seller), including the payment of post-petition interest on
such other obligations and liabilities. This subordination agreement will be
deemed a subordination agreement within the meaning of Section 510(a) of the
Bankruptcy Code. The Issuer, the Servicer, the Indenture Trustee and the Owner
Trustee each further acknowledges and agrees that no adequate remedy at law
exists for a breach of this Section 3.2(d) and the terms of this Section 3.2(d)
may be enforced by an action for specific performance. The provisions of this
Section 3.2(d) will be for the third-party benefit of those entitled to rely
thereon and will survive the termination of this Agreement.
SECTION 3.3    Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any Person (i) into which the Seller may be merged or converted or with
which it may be consolidated, to which it may sell or transfer its business and
assets as a whole or substantially as a whole, (ii) resulting from any merger,
sale, transfer, conversion, or consolidation to which the Seller shall be a
party, (iii) succeeding to the business of the Seller, or (iv) more than 50% of
the voting stock or voting power and 50% or more of the economic equity of which
is owned directly or indirectly by Huntington Bancshares Incorporated, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Seller under this Agreement, will be the
successor to the Seller under this Agreement without the execution or filing of
any document or any further act on the part of any of the parties to

 
3
 




--------------------------------------------------------------------------------




this Agreement anything herein to the contrary notwithstanding. The Seller shall
provide notice of any merger, conversion, consolidation or succession pursuant
to this Section 3.3 to the Administrator. Notwithstanding the foregoing, if the
Seller enters into any of the foregoing transactions and is not the surviving
entity, the Seller will deliver to the Indenture Trustee and the Owner Trustee
an Opinion of Counsel either (A) stating that, in the opinion of such counsel,
all financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and, if the Notes are Outstanding, the Indenture Trustee,
respectively, in the Receivables, or (B) stating that, in the opinion of such
counsel, no such action is necessary to preserve and protect such interest.
SECTION 3.4    Seller May Own Notes and Certificates. The Seller, and any
Affiliate of the Seller, may in its individual or any other capacity become the
owner or pledgee of Notes and Certificates with the same rights as it would have
if it were not the Seller or an Affiliate thereof, except as otherwise expressly
provided herein or in the other Transaction Documents. Except as set forth
herein or in the other Transaction Documents, Notes and Certificates so owned by
the Seller or any such Affiliate will have an equal and proportionate benefit
under the provisions of this Agreement and the other Transaction Documents,
without preference, priority, or distinction as among all of the Notes and
Certificates.
SECTION 3.5    Perfection Representations, Warranties and Covenants. The Seller
hereby makes the perfection representations, warranties and covenants set forth
on Schedule III hereto to the Issuer, and the Issuer shall be deemed to have
relied on such representations, warranties and covenants in acquiring the
Transferred Assets.
SECTION 3.6    Compliance with Organizational Documents. The Seller shall comply
with its limited liability company agreement and other organizational documents.
SECTION 3.7    Representations and Warranties of the Seller as to each
Receivable. The Seller hereby makes the representations and warranties set forth
on Schedule I as to the Receivables sold, transferred, assigned, set over and
otherwise conveyed to the Issuer under this Agreement on which such
representations and warranties the Issuer relies in acquiring the Receivables.
Such representations and warranties shall survive the Grant of the Receivables
by the Issuer to the Indenture Trustee pursuant to the Indenture.
Notwithstanding any statement to the contrary contained herein or in any other
Transaction Document, the Seller shall not be required to notify any insurer
with respect to any Insurance Policy obtained by an Obligor or to notify any
Dealer about any aspect of the transaction contemplated by the Transaction
Documents.
SECTION 3.8    Repurchase upon Breach. Upon discovery by or notice to the Issuer
or the Seller of a breach of any of the representations and warranties set forth
in Section 3.7 with respect to any Receivable at the time such representations
and warranties were made which materially and adversely affects the interests of
the Issuer, the Noteholders or the Certificateholders, the party discovering
such breach or receiving such notice shall give prompt written notice thereof to
the other party; provided, that delivery of a Servicer’s Report which identifies
the Receivables that are being or have been repurchased shall be deemed to
constitute prompt notice of such breach; provided, further, that the failure to
give such notice shall not affect any obligation of the Seller hereunder. If the
breach materially and adversely affects the interests of the Issuer, the
Noteholders or the Certificateholders, then the Seller shall either (a) correct
or cure such breach or (b) repurchase such Receivable from the Issuer, in either
case on or before the Payment Date following the end of the Collection Period
which includes the sixtieth (60th) day (or, if the Seller elects, an earlier
date) after the date that the Seller became aware or was notified of such
breach. Any such breach or failure will be deemed not to have a material and
adverse effect if such breach or failure does not affect the ability of the
Issuer (or its assignee) to receive and retain timely payment in full on such
Receivable. Any such purchase by the Seller shall be at a price equal to the
Repurchase Price. In consideration for such repurchase, the Seller shall make
(or shall cause to be made) a payment to the Issuer equal to the Repurchase
Price by depositing such amount into the Collection Account prior to 11:00 a.m.,
New York City time, on the date of such repurchase, if such repurchase date is
not a Payment Date or, if such repurchase date is a Payment Date, then prior to
the close of business on the Business Day prior to such repurchase date. Upon
payment of such Repurchase Price by the Seller, the Issuer shall release and
shall execute and deliver such instruments of release, transfer or assignment,
in each case without recourse or representation, as may be reasonably requested
by the Seller to evidence such release, transfer or assignment or more
effectively vest

 
4
 




--------------------------------------------------------------------------------




in the Seller or its designee any Receivable and the related Transferred Assets
repurchased pursuant hereto. It is understood and agreed that the obligation of
the Seller to purchase any Receivable as described above shall constitute the
sole remedy respecting such breach available to the Issuer.
SECTION 3.9    Protection of Title.
(a)    The Seller shall authorize and file such financing statements and cause
to be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer under this Agreement in the Receivables
(other than any Related Security with respect thereto, to the extent that the
interest of the Issuer therein cannot be perfected by the filing of a financing
statement). The Seller shall deliver (or cause to be delivered) to the Issuer
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.
(b)    The Seller shall notify the Issuer in writing within ten (10) days
following the occurrence of (i) any change in the Seller’s organizational
structure as a limited liability company, (ii) any change in the Seller’s
“location” (within the meaning of Section 9-307 of the UCC) and (iii) any change
in the Seller’s name, and shall take all action prior to making such change (or
shall have made arrangements to take such action substantially simultaneously
with such change, if it is not practicable to take such action in advance)
reasonably necessary or advisable in the opinion of the Issuer to amend all
previously filed financing statements or continuation statements described in
paragraph (a) above. The Seller will at all times maintain its “location” within
the United States.
(c)    The Seller shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer (or any subsequent assignee of the Issuer) in such Receivable and that
such Receivable is owned by such Person. Indication of such Person’s interest in
a Receivable shall not be deleted from or modified on such computer systems
until, and only until, the related Receivable shall have been paid in full or
repurchased.
(d)    If at any time the Seller shall propose to sell, grant a security
interest in or otherwise transfer any interest in motor vehicle receivables to
any prospective purchaser, lender or other transferee, the Seller shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Issuer (or any subsequent
assignee of the Issuer).
SECTION 3.10    Other Liens or Interests. Except for the conveyances and grants
of security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and the Seller shall defend the right, title and
interest of the Issuer in, to and under such Receivables or other property
transferred to the Issuer against all claims of third parties claiming through
or under the Seller.
SECTION 3.11    Exchange Act Filings. The Issuer hereby authorizes the Seller to
prepare, sign, certify and file any and all reports, statements and information
respecting the Issuer and/or the Notes required to be filed pursuant to the
Exchange Act, and the rules thereunder.
SECTION 3.12    Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Seller to prepare, sign, certify and file any such documents or
certifications on behalf of the Issuer.

 
5
 




--------------------------------------------------------------------------------




SECTION 3.13    Compliance with the FDIC Rule. The Seller (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and (ii)
shall facilitate compliance with Article XII of the Indenture by the Huntington
Parties.
ARTICLE IV

MISCELLANEOUS
SECTION 4.1    Transfers Intended as Sale; Security Interest.
(a)    Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales, transfers and assignments rather than pledges or assignments of
only a security interest and shall be given effect as such for all purposes. It
is further the intention of the parties hereto that the Receivables and the
related Transferred Assets shall not be part of the Seller’s estate in the event
of a bankruptcy or insolvency of the Seller. The sales and transfers by the
Seller of the Receivables and related Transferred Assets hereunder are and shall
be without recourse to, or representation or warranty (express or implied) by,
the Seller, except as otherwise specifically provided herein. The limited rights
of recourse specified herein against the Seller are intended to provide a remedy
for breach of representations and warranties relating to the condition of the
property sold, rather than to the collectibility of the Receivables.
(b)    Notwithstanding the foregoing, in the event that the Receivables and
other Transferred Assets are held to be property of the Seller, or if for any
reason this Agreement is held or deemed to create indebtedness or a security
interest in the Receivables and other Transferred Assets, then it is intended
that:
(i)    This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;
(ii)    The conveyance provided for in Section 2.1 shall be deemed to be a grant
by the Seller of, and the Seller hereby grants to the Issuer, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Transferred Assets, to secure such indebtedness and the
performance of the obligations of the Seller hereunder;
(iii)    The possession by the Issuer or its agent of the Receivable Files and
any other property that constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a Person designated by such purchaser, for
purposes of perfecting such security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and
(iv)    Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.
SECTION 4.2    Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first‑class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or e-mail (if an applicable facsimile number or e-mail
address is provided on Schedule II hereto), and addressed in each case as
specified on Schedule II to the Sale Agreement, or at such other address as
shall be designated by any of the specified addressees in a written notice to
the other parties hereto. Any notice required or permitted to be mailed to a
Noteholder or Certificateholder shall be given by first class mail, postage
prepaid, at the address of such Noteholder or Certificateholder as shown in the
Note Register. Delivery shall occur only upon receipt or reported tender of such
communication by an officer of the recipient entitled to receive such notices
located at the address of such recipient for notices hereunder; provided,
however, that any notice to a Noteholder or

 
6
 




--------------------------------------------------------------------------------




Certificateholder mailed within the time and manner prescribed in this Agreement
shall be conclusively presumed to have been duly given, whether or not the
Noteholder or Certificateholder shall receive such notice.
SECTION 4.3    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
SECTION 4.4    Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.
SECTION 4.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.
SECTION 4.6    Amendment.
(a)    Any term or provision of this Agreement (including Appendix A hereto) may
be amended by the Seller without the consent of the Indenture Trustee, any
Noteholder, the Owner Trustee or any other Person subject to the satisfaction of
one of the following conditions:
(i)    The Seller delivers an Opinion of Counsel or an Officer’s Certificate to
the Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or
(ii)    The Rating Agency Condition is satisfied with respect to such amendment
and the Seller notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.
(b)    This Agreement (including Appendix A) may also be amended from time to
time by the Issuer and the Seller, with the consent of the Holders of Notes
evidencing not less than a majority of the Outstanding Note Balance of the
Controlling Class, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders or the Certificateholders.
It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders and
Certificateholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders and Certificateholders
will be subject to such reasonable requirements as the Indenture Trustee and
Owner Trustee may prescribe, including the establishment of record dates
pursuant to the Depository Agreement.
(c)    Prior to the execution of any amendment pursuant to this Section 4.6, the
Seller shall provide written notification of the substance of such amendment to
each Rating Agency; and promptly after the execution of any such amendment, the
Seller shall furnish a copy of such amendment to each Rating Agency, the Issuer,
the Owner Trustee and the Indenture Trustee; provided, that no amendment
pursuant to this Section 4.6 shall be effective which materially and adversely
affects the rights, protections or duties of the Indenture Trustee or the Owner
Trustee without the prior written consent of such Person.
(d)    Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and conclusively
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate of the
Depositor or the Administrator that all conditions precedent to the execution
and delivery of such amendment have been satisfied.

 
7
 




--------------------------------------------------------------------------------




(e)    Notwithstanding subsections (a) and (b) of this Section 4.6, this
Agreement may only be amended by the Seller if (i) the Majority
Certificateholders consent to such amendment or (ii) such amendment shall not,
as evidenced by an Officer’s Certificate of the Seller or an Opinion of Counsel
delivered to the Indenture Trustee and the Owner Trustee, materially and
adversely affect the interests of the Certificateholders.
(f)    Notwithstanding anything herein to the contrary, for purposes of
classifying the Issuer as a grantor trust under the Code, no amendment shall be
made to this Agreement that would (i) result in a variation of the investment of
the beneficial owners of the Certificates for purposes of the United States
Treasury Regulation section 301.7701-4(c) without the consent of Noteholders
evidencing at least a majority of the Outstanding Note Balance of the
Controlling Class and the Majority Certificateholders or (ii) cause the Issuer
(or any part thereof) to be classified as other than a grantor trust under
Subpart E, Part I of subchapter J of the Code without the consent of all of the
Noteholders and all of the Certificateholders.
SECTION 4.7    Waivers. No failure or delay on the part of the Seller, the
Issuer or the Indenture Trustee in exercising any power or right hereunder (to
the extent such Person has any power or right hereunder) shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on the Issuer or the Seller in any
case shall entitle it to any notice or demand in similar or other circumstances.
No waiver or approval by either party under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.
SECTION 4.8    Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.
SECTION 4.9    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
SECTION 4.10    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree.
SECTION 4.11    Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the Grant of a security interest in the
Receivables and the other Transferred Assets by the Issuer to the Indenture
Trustee pursuant to the Indenture for the benefit of the Noteholders. In
addition, the Seller hereby acknowledges and agrees that for so long as the
Notes are outstanding, the Indenture Trustee will have the right to exercise all
powers, privileges and claims of the Issuer under this Agreement in the event
that the Issuer shall fail to exercise the same.
SECTION 4.12    Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
SECTION 4.13    Nonpetition Covenant. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now

 
8
 




--------------------------------------------------------------------------------




or hereafter in effect in any jurisdiction or seeking the appointment of an
administrator, a trustee, receiver, liquidator, custodian or other similar
official with respect to such Bankruptcy Remote Party or any substantial part of
its property or to consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other Proceeding
commenced against such Bankruptcy Remote Party, or to make a general assignment
for the benefit of its creditors generally, any party hereto or any other
creditor of such Bankruptcy Remote Party, and (ii) such party shall not commence
or join with any other Person in commencing any Proceeding against such
Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction. This
Section shall survive the termination of this Agreement.
SECTION 4.14    Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;
(b)    consents that any such Proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 4.2 of this Agreement;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.
SECTION 4.15    Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by Citibank, N.A., not individually or personally but solely as
Owner Trustee of the Issuer, in the exercise of the powers and authority
conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Citibank, N.A., but is made and intended for the purpose for
binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Citibank, N.A., individually or personally, to perform
any covenant either express or implied contained herein, all such liability, if
any, being expressly waived by the parties hereto and any Person claiming by,
through or under the parties hereto, (d) Citibank, N.A. has made no
investigation as to the accuracy or completeness of any representations and
warranties made by the Issuer in this Agreement, and (e) under no circumstances
shall Citibank, N.A. be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or the other related documents.
SECTION 4.16    Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and the Owner Trustee shall be an express third
party beneficiary hereof and may enforce the provisions hereof as if it were a
party hereto. Except as otherwise provided in this Section, no other Person will
have any right hereunder.
[Remainder of Page Intentionally Left Blank]

 
9
 




--------------------------------------------------------------------------------







 
10
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
HUNTINGTON FUNDING, LLC
By: /s/ Michael C. Smith________________
Name:    Michael C. Smith
Title:    Chief Executive Officer, President and     Treasurer


HUNTINGTON AUTO TRUST 2015-1
By:    Citibank, N.A.,    not in its individual capacity    but solely as Owner
Trustee
By: /s/ Kristen Driscoll_____________________
Name:    Kristen Driscoll
Title:    Vice President







 
S-1
 




--------------------------------------------------------------------------------




EXHIBIT A
FORM OF
ASSIGNMENT PURSUANT TO SALE AGREEMENT

[●] [●], 2015
For value received, in accordance with the Sale Agreement, dated as of June 10,
2015 (the “Agreement”), between Huntington Funding, LLC, a Delaware limited
liability company (“the Seller”), and Huntington Auto Trust 2015-1, a Delaware
statutory trust (the “Issuer”), on the terms and subject to the conditions set
forth in the Agreement, the Seller does hereby sell, transfer, assign, set over,
and otherwise convey to the Issuer without recourse (subject to the obligations
in the Agreement), all right, title, interest, claims and demands in, to and
under the Transferred Assets.
The foregoing sale does not constitute and is not intended to result in any
assumption by the Issuer of any obligation of the undersigned or the Originator
to the Obligors, the Dealers, insurers or any other Person in connection with
the Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.
This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.
[Remainder of page intentionally left blank]

 
A-1
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.
HUNTINGTON FUNDING, LLC


By:____________________________
Name:
Title:





 
A-2
 




--------------------------------------------------------------------------------




SCHEDULE I
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES
(a)
Characteristics of Receivables. As of the Cut-Off Date (or such other date as
may be specifically set forth below), each Receivable:

(i)
has been fully and properly executed or electronically authenticated by the
Obligor thereto;

(ii)
has been, in the ordinary course of the Originator’s business in accordance with
its customary practices, purchased by the Originator from, or originated by the
Originator through, a Dealer in the ordinary course of such Dealer’s business to
finance the retail sale by the Dealer of the related Financed Vehicle;

(iii)
as of the Closing Date, is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Originator,
as secured party, which security interest, in either case, is assignable and has
been so assigned (x) by the Originator to the Seller and (y) by the Seller to
the Issuer;

(iv)
contains customary and enforceable provisions such that the rights and remedies
of the holder thereof are adequate for realization against the collateral of the
benefits of the security;

(v)
provided, at origination, for level monthly payments which fully amortize the
initial Outstanding Principal Balance over the original term; provided, that the
amount of the first or last scheduled payment may be different from the level
payment but in no event more than three times the level monthly payment;

(vi)
provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

(vii)
was originated in the United States.

(b)
Individual Characteristics. As of the Cut-Off Date (or such other date as may be
specifically set forth below), each Receivable has the following individual
characteristics:

(i)
each Receivable is secured by a new or used automobile, light-duty truck or van;

(ii)
each Receivable has a Contract Rate of no less than 1.59% and not more than
14.99%;

(iii)
each Receivable had an original term to maturity of not more than 75 months and
not less than 24 months and each Receivable has a remaining term to maturity,
as of the Cut-Off Date, of not more than 13 months and not less than 75 months;

(iv)
each Receivable has an Outstanding Principal Balance as of the Cut-Off Date of
at least $1,005.59;

(v)
no Receivable has a scheduled maturity date later than August 11, 2021;

(vi)
no Receivable was more than 30 days past due as of the Cut-Off Date;


 
Schedule I-1
 




--------------------------------------------------------------------------------




(vii)
no Receivable was noted in the records of the Servicer as being the subject of
any pending bankruptcy or insolvency Proceeding;

(viii)
each Receivable is a Simple Interest Receivable; and

(ix)
each of the Receivables were selected using selection procedures that were not
known or intended to be adverse to the Issuer.

(c)
Schedule of Receivables. The information with respect to each Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.

(d)
Compliance with Law. Each Receivable complied at the time it was originated or
made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, Consumer Financial Protection Bureau’s Regulations B
and Z, the Servicemembers Civil Relief Act, state adaptations of the National
Consumer Act and of the Uniform Consumer Credit Code and any other consumer
credit, equal opportunity and disclosure laws applicable to that Receivable.

(e)
Binding Obligation. Each Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable in all respects by the
holder thereof in accordance with its terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, liquidation or
other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally and (ii) as such Receivable may be
modified by the application after the Cut-Off Date of the Servicemembers Civil
Relief Act, as amended, to the extent applicable to the related Obligor.

(f)
Receivable in Force. Each Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.

(g)
No Default; No Waivers. Except for payment delinquencies continuing for a period
of not more than 30 days as of the Cut-Off Date, the records of the Servicer did
not disclose that any default, breach, violation or event permitting
acceleration under the terms of the Receivable existed as of the Cut-Off Date.

(h)
Insurance. Each Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

(i)
No Government Obligor. The Obligor on each Receivable is not the United States
of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

(j)
Assignment. No Receivable has been originated in, or is subject to the laws of,
any jurisdiction under which the sale, transfer, assignment, contribution,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.
None of the Originator, the Bank or the Seller has entered into any agreement
with any Obligor that prohibits, restricts or conditions the assignment of the
related Receivable.

(k)
Good Title. As of the Closing Date, no Receivable has been sold, transferred,
assigned, conveyed or pledged to any Person other than pursuant to the
Transaction Documents. As of the Closing Date, and immediately prior to each
sale and/or transfer of Receivables contemplated by the Transaction Documents,
each of the Bank and the Seller, as applicable, had good and marketable title to
each Receivable free and clear of all Liens (except any Lien which will be
released prior to the sale and transfer of such Receivable to the Issuer), and,


 
Schedule I-2
 




--------------------------------------------------------------------------------




immediately upon the sale and transfer thereof to the Issuer, the Issuer will
have good and marketable title to such Receivable, free and clear of all Liens
(other than Liens created by the Transaction Documents).
(l)
Filings. All filings (including, without limitation, UCC filings) necessary in
any jurisdiction to give the Issuer a first priority, validly perfected
ownership interest in the Receivables (other than the Related Security with
respect thereto, to the extent that the interest of the Issuer therein cannot be
perfected by the filing of a financing statement), and to give the Indenture
Trustee a first priority perfected security interest therein, will be made
within ten (10) days of the Closing Date.

(m)
Priority. The Receivable is not pledged, assigned, sold, subject to a security
interest, or otherwise conveyed other than pursuant to the Transaction
Documents. The Receivables Sale Agreement creates a valid and continuing
security interest in the Receivable (other than the Related Security with
respect thereto) in favor of the Seller, which security interest is prior to all
other Liens and is enforceable as such against all other creditors of and
purchasers and assignees from the Bank. The Sale Agreement creates a valid and
continuing security interest in the Receivable (other than the Related Security
with respect thereto) in favor of the Issuer, which security interest is prior
to all other Liens and is enforceable as such against all other creditors of and
purchasers and assignees from the Seller.

(n)
Characterization of Receivables. Each Receivable constitutes either “electronic
chattel paper”, “tangible chattel paper”, an “instrument”, an “account”, a
“promissory note”, a “general intangible” or a “payment intangible”, each as
defined in the UCC.

(o)
One Original. There is only one executed original, electronically authenticated
original or authoritative copy of the Contract (in each case within the meaning
of the UCC) related to each Receivable. If such original has been marked, then
such original does not have any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than to a party to
the Transaction Documents.

(p)
No Defenses. Neither the Bank nor the Seller has received written notice of the
assertion of any claim that would give rise to any right of rescission, set-off,
counterclaim or defense with respect to any Receivable.

(q)
No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

(r)
Prepayments. The Receivable requires the Obligor thereunder to pay, upon any
prepayment in full of such Receivable, an amount that is not less than the
outstanding principal balance of such Receivable plus interest accrued at the
applicable Contract Rate to the date of the prepayment.

(s)
No Liens. None of the Bank, the Seller or the Servicer has received notice that
a Lien has been filed for work, labor or materials relating to a Financed
Vehicle that is prior to, equal to or coordinate with the security interest in
such Financed Vehicle granted by the related Receivable.






 
Schedule I-3
 




--------------------------------------------------------------------------------




SCHEDULE II
NOTICE ADDRESSES
If to the Issuer:


Huntington Auto Trust 2015-1
c/o Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Facsimile:    212-816-5527
Attention:    Citibank Agency & Trust, Huntington 2015-1

with copies to the Administrator, the Servicer and the Indenture Trustee


If to the Owner Trustee:


Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Facsimile:    212-816-5527
Attention:    Citibank Agency & Trust, Huntington 2015-1
If to the Issuer Delaware Trustee:


Citicorp Trust Delaware, National Association
20 Montchanin Road, Suite 180
Greenville, Delaware 19807
Facsimile:    302-724-6826
Attention:    Citi Trust, Huntington 2015-1

If to the Indenture Trustee:


Deutsche Bank Trust Company Americas
60 Wall Street
16th Floor
Mail Stop NYC 60-1625
New York, New York 10005
Facsimile:    212-553-2458
Attention:    Louis Bodi Trust & Agency Services

If to Seller:


Huntington Funding, LLC
41 South High Street
Columbus, Ohio 43287
Facsimile:    (614) 480-5676
Attention:    General Counsel



 
Schedule II-1
 




--------------------------------------------------------------------------------




With a copy to:


The Huntington National Bank
Huntington Center
41 South High Street
Columbus, Ohio 43287
Facsimile:    (614) 480-5676
Attention:    General Counsel


If to the Servicer or Sponsor:


The Huntington National Bank
Huntington Center
41 South High Street
Columbus, Ohio 43287
Facsimile:    (614) 480-5676
Attention:    General Counsel


If to Moody’s:


Moody’s Investors Service, Inc.
7 World Trade Center
250 Greenwich Street
New York, New York 10007


If to Standard & Poor’s:


Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC
Business
55 Water Street
New York, New York 10041
Facsimile:    (212) 438-2664
Attention:    Asset Backed Surveillance Group



 
Schedule II-2
 




--------------------------------------------------------------------------------




SCHEDULE III
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants, and covenants to the Issuer
as follows on the Closing Date:
General
1.    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables and the other Transferred
Assets in favor of the Issuer, which security interest is prior to all other
Liens, and is enforceable as such against creditors of and purchasers from the
Seller.
2.    The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts”, “instruments”, “promissory
notes”, “payment intangibles” or “general intangibles”, within the meaning of
the applicable UCC.
3.    Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable, such Receivable is secured by a first priority
validly perfected and enforceable security interest in the related Financed
Vehicle in favor of the Originator, as secured party, or all necessary actions
with respect to such Receivable have been taken or will be taken to perfect a
first priority security interest in the related Financed Vehicle in favor of the
Originator, as secured party, subject, as to enforcement, to applicable
bankruptcy, insolvency, reorganization, liquidation or other similar laws and
equitable principles relating to or affecting the enforcement of creditors'
rights generally.
Creation
4.    Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable by the Seller to the Issuer, the Seller owned and had
good and marketable title to such Receivable free and clear of any Lien (other
than any Liens in favor of the Issuer) and immediately after the sale, transfer,
assignment and conveyance of such Receivable to the Issuer, the Issuer will have
good and marketable title to such Receivable free and clear of any Lien.
5.    The Seller has received all consents and approvals to the sale of the
Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.
Perfection
6.    The Seller has submitted or will have caused to be submitted, within ten
days after the effective date of this Agreement, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Receivables from the Seller to the Issuer and the security interest in the
Receivables granted to the Issuer hereunder; and the Servicer, in its capacity
as custodian, has in its possession the original copies of such instruments or
tangible chattel paper that constitute or evidence the Receivables, and all
financing statements referred to in this paragraph contain a statement that: “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party/Purchaser”.
7.    With respect to Receivables that constitute an instrument or tangible
chattel paper, either:
a.
All original executed copies of each such instrument or tangible chattel paper
have been delivered to the Indenture Trustee, as pledgee of the Issuer; or


 
Schedule III-1
 




--------------------------------------------------------------------------------




b.
Such instruments or tangible chattel paper are in the possession of the Servicer
and the Indenture Trustee has received a written acknowledgment from the
Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

c.
The Servicer received possession of such instruments or tangible chattel paper
after the Indenture Trustee received a written acknowledgment from the Servicer
that the Servicer is acting solely as agent of the Indenture Trustee, as pledgee
of the Issuer.

Priority
8.    The Seller has not authorized the filing of, and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement (i) relating to the
conveyance of the Receivables by the Bank to the Seller under the Receivables
Sale Agreement, (ii) relating to the conveyance of the Receivables by the Seller
to the Issuer under the Sale Agreement, (iii) relating to the security interest
granted to the Indenture Trustee under the Indenture or (iv) that has been
terminated.
9.    The Seller is not aware of any material judgment, ERISA or tax lien
filings against the Seller.
10.    Neither the Seller nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.
11.    None of the instruments, electronic chattel paper or tangible chattel
paper that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.
Survival of Perfection Representations
12.    Notwithstanding any other provision of the Sale Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule III shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.
No Waiver
13.    The Issuer shall provide the Rating Agencies with prompt written notice
of any material breach of the perfection representations, warranties and
covenants contained in this Schedule III, and shall not, without satisfying the
Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.





 
Schedule III-2
 




--------------------------------------------------------------------------------




APPENDIX A

DEFINITIONS
The following terms have the meanings set forth, or referred to, below:
“Accrued Class A Note Interest” means, with respect to any Payment Date, the sum
of the Class A Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class A Noteholders’ Interest Carryover Shortfall for such Payment Date.
“Accrued Class B Note Interest” means, with respect to any Payment Date, the sum
of the Class B Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class B Noteholders’ Interest Carryover Shortfall for such Payment Date.
“Accrued Class C Note Interest” means, with respect to any Payment Date, the sum
of the Class C Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class C Noteholders’ Interest Carryover Shortfall for such Payment Date.
“Accrued Class D Note Interest” means, with respect to any Payment Date, the sum
of the Class D Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class D Noteholders’ Interest Carryover Shortfall for such Payment Date.
“Act” has the meaning set forth in Section 11.3(a) of the Indenture.
“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, among the Administrator, the Issuer and the Indenture Trustee, as
the same may be amended and supplemented from time to time.
“Administrator” means the Bank, or any successor Administrator under the
Administration Agreement.
“Affiliate” means, for any specified Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person and “affiliated” has a meaning correlative to the foregoing.
For purposes of this definition, “control” means the power, directly or
indirectly, to cause the direction of the management and policies of a Person.
“Applicable Tax State” means, as of any date, each state as to which any of the
following is then applicable: (a) a State in which the Owner Trustee maintains
its Corporate Trust Office, (b) a State in which the Owner Trustee maintains its
principal executive offices and (c) the State of Ohio.
“Authenticating Agent” means any Person appointed by the Indenture Trustee at
the direction of the Issuer to act on behalf of the Indenture Trustee to
authenticate and deliver the Notes.
“Authorized Newspaper” means a newspaper of general circulation in the City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.
“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date (as
such list may be modified or supplemented from time to time thereafter) or (ii)
so long as the Administration Agreement is in effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer pursuant to the Administration Agreement and who is identified on
the list of Authorized Officers delivered by the Administrator to the Owner
Trustee and the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter) and (b) with respect to
the Owner Trustee, the Indenture Trustee, the Note Registrar and the Servicer,
any officer of the Owner Trustee, the Indenture Trustee, the Note Registrar or
the Servicer, as applicable, who

1



--------------------------------------------------------------------------------




is authorized to act for the Owner Trustee, the Indenture Trustee, the Note
Registrar or the Servicer, as applicable, in matters relating to the Owner
Trustee, the Indenture Trustee, the Note Registrar or the Servicer and who is
identified on the list of Authorized Officers delivered by each of the Owner
Trustee, the Indenture Trustee and the Servicer to the Indenture Trustee on the
Closing Date or by the Note Registrar on the date of its appointment as such (as
such list may be modified or supplemented from time to time thereafter).
“Available Funds” means, for any Payment Date and the related Collection Period,
an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account with respect to each
Receivable that is to become a Repurchased Receivable on such Payment Date,
(iii) the Reserve Account Excess Amount for such Payment Date and (iv) the
Optional Purchase Price deposited into the Collection Account in connection with
the exercise of the Optional Purchase.
“Available Funds Shortfall Amount” means, as of any Payment Date, the amount by
which the sum of the amounts required to be paid pursuant to clauses first
through ninth of Section 8.5(a) of the Indenture exceeds the Available Funds for
such Payment Date.
“Bank” means The Huntington National Bank, a national banking association, and
its successors and assigns.
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.
“Bankruptcy Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 90 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.
“Bankruptcy Remote Party” means each of the Seller, the Issuer, any other trust
created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.
“Benefit Plan” means (i) any “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, (ii) a “plan” as described by
Section 4975(e)(1) of the Code, which is subject to Section 4975 of the Code or
(iii) any entity deemed to hold the plan assets of any of the foregoing by
reason of such employee benefit plan’s or other plan’s investment in the entity.
“Book-Entry Certificates” means the Certificates held by a Clearing Agency or
its nominee and with respect to which beneficial ownership and transfers thereof
shall be made through book entries by a Clearing Agency as described in
Section 3.3 of the Trust Agreement.
“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the states of Delaware, Ohio or New York, or in
the states in which the Corporate Trust Office of the Indenture Trustee is
located, are authorized or obligated by law, executive order or government
decree to be closed.
“Certificate” means a certificate substantially in the form of Exhibit A to the
Trust Agreement evidencing a beneficial interest in the Issuer. For the
avoidance of doubt, the references in the Transaction Documents to a
“Certificate”

2



--------------------------------------------------------------------------------




or a “Certificateholder”, unless the context otherwise requires, shall be deemed
to be references to “Certificates” or “Certificateholders” if more than one
Certificate has been issued.
“Certificate Distribution Account” means the account designated as such,
established and maintained pursuant to Section 8.2(a)(iv) of the Indenture.
“Certificate Investor Representation Letter” means a certificate investor
representation letter, substantially in the form of Exhibit B to the Trust
Agreement.
“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
and which is responsible for accepting applications for, and maintaining records
regarding, certificates of title and liens thereon.
“Certificate of Trust” means the certificate of trust for the Issuer filed on
May 22, 2015 by the Owner Trustee pursuant to the Statutory Trust Statute.
“Certificate Owner” means, with respect to a Book-Entry Certificate, the Person
who is the beneficial owner of such Book-Entry Certificate, as reflected on the
books of the Clearing Agency or a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).
“Certificate Paying Agent” means Citibank, N.A. or any other Person appointed as
the successor Certificate Paying Agent pursuant to Section 3.9 of the Trust
Agreement.
“Certificate Register” and “Certificate Registrar” have the respective meanings
set forth in Section 3.6 of the Trust Agreement.
“Certificateholder” means, as of any date, the Person in whose name a
Certificate is registered on the Certificate Register on such date.
“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class A-4 Notes, the Class B Notes, the Class C Notes and the Class D Notes.
“Class A Noteholders” means, collectively, the Class A-1 Noteholders, the Class
A-2 Noteholders, the Class A-3 Noteholders and the Class A-4 Noteholders.
“Class A Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of (A) the sum of (i) the Class A Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and (ii) any Class A
Noteholders’ Interest Carryover Shortfall for the preceding Payment Date, over
(B) the amount in respect of interest that is actually paid to Noteholders of
Class A Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class A Notes on the preceding
Payment Date, to the extent permitted by law, at the respective Interest Rates
borne by such Class A Notes for the related Interest Period.
“Class A Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes at the respective Interest Rate for such Class on the Note Balance of the
Notes of each such Class as of the immediately preceding Payment Date or the
Closing Date, as the case may be, after giving effect to all payments of
principal to the Noteholders of the Notes of such Class on or prior to such
preceding Payment Date.
“Class A Notes” means, collectively, the Class A-1 Notes, the Class A-2, the
Class A-3 Notes and the Class A-4 Notes.

3



--------------------------------------------------------------------------------




“Class A-1 Final Scheduled Payment Date” means the Payment Date occurring in
June 2016.
“Class A-1 Interest Rate” means 0.35000% per annum (computed on the basis of
the actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year).
“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.
“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.
“Class A-1 Notes” means the Class of auto loan asset backed notes designated as
Class A-1 Notes, issued in accordance with the Indenture.
“Class A-2 Final Scheduled Payment Date” means the Payment Date occurring in
October 2017.
“Class A-2 Interest Rate” means 0.76% per annum (computed on the basis of a
360‑day year of twelve 30-day months).
“Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note Balance
reduced by all payments of principal made prior to such time on the Class A-2
Notes.
“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.
“Class A-2 Notes” means the Class of auto loan asset backed notes designated as
Class A-2 Notes, issued in accordance with the Indenture.
“Class A-3 Final Scheduled Payment Date” means the Payment Date occurring in
September 2019.
“Class A-3 Interest Rate” means 1.24% per annum (computed on the basis of a
360‑day year of twelve 30-day months).
“Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note Balance
reduced by all payments of principal made prior to such time on the Class A-3
Notes.
“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.
“Class A-3 Notes” means the Class of auto loan asset backed notes designated as
Class A-3 Notes, issued in accordance with the Indenture.
“Class A-4 Final Scheduled Payment Date” means the Payment Date occurring in
June 2021.
“Class A-4 Interest Rate” means 1.64% per annum (computed on the basis of a
360‑day year of twelve 30-day months).
“Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note Balance
reduced by all payments of principal made prior to such time on the Class A-4
Notes.
“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered on the Note Register.
“Class A-4 Notes” means the Class of auto loan asset backed notes designated as
Class A-4 Notes, issued in accordance with the Indenture.
“Class B Final Scheduled Payment Date” means the Payment Date occurring in June
2021.

4



--------------------------------------------------------------------------------




“Class B Interest Rate” means 1.95% per annum (computed on the basis of a
360-day year of twelve 30-day months).
“Class B Note Balance” means, at any time, the Initial Class B Note Balance
reduced by all payments of principal made prior to such time on the Class B
Notes.
“Class B Noteholder” means the Person in whose name a Class B Note is registered
on the Note Register.
“Class B Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of (A) the sum of (i) the Class B Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and (ii) any Class B
Noteholders’ Interest Carryover Shortfall for the preceding Payment Date, over
(B) the amount in respect of interest that is actually paid to Noteholders of
Class B Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class B Notes on the preceding
Payment Date, to the extent permitted by law, at the Interest Rate borne by such
Class B Notes for the related Interest Period.
“Class B Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class B Noteholders on
or prior to such preceding Payment Date.
“Class B Notes” means the Class of auto loan asset backed notes designated as
Class B Notes, issued in accordance with the Indenture.
“Class C Final Scheduled Payment Date” means the Payment Date occurring in June
2021.
“Class C Interest Rate” means 2.15% per annum (computed on the basis of a
360-day year of twelve 30-day months).
“Class C Note Balance” means, at any time, the Initial Class C Note Balance
reduced by all payments of principal made prior to such time on the Class C
Notes.
“Class C Noteholder” means the Person in whose name a Class C Note is registered
on the Note Register.
“Class C Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of (A) the sum of (i) the Class C Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and (ii) any Class C
Noteholders’ Interest Carryover Shortfall for the preceding Payment Date, over
(B) the amount in respect of interest that is actually paid to Noteholders of
Class C Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class C Notes on the preceding
Payment Date, to the extent permitted by law, at the Interest Rate borne by such
Class C Notes for the related Interest Period.
“Class C Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class C Notes at the Class C Interest Rate on the Class C Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class C Noteholders on
or prior to such preceding Payment Date.
“Class C Notes” means the Class of auto loan asset backed notes designated as
Class C Notes, issued in accordance with the Indenture.
“Class D Final Scheduled Payment Date” means the Payment Date occurring in March
2022.
“Class D Interest Rate” means 2.74% per annum (computed on the basis of a
360-day year of twelve 30-day months).

5



--------------------------------------------------------------------------------




“Class D Note Balance” means, at any time, the Initial Class D Note Balance
reduced by all payments of principal made prior to such time on the Class D
Notes.
“Class D Noteholder” means the Person in whose name a Class D Note is registered
on the Note Register.
“Class D Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of (A) the sum of (i) the Class D Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and (ii) any Class D
Noteholders’ Interest Carryover Shortfall for the preceding Payment Date, over
(B) the amount in respect of interest that is actually paid to Noteholders of
Class D Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class D Notes on the preceding
Payment Date, to the extent permitted by law, at the Interest Rate borne by such
Class D Notes for the related Interest Period.
“Class D Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class D Notes at the Class D Interest Rate on the Class D Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class D Noteholders on
or prior to such preceding Payment Date.
“Class D Notes” means the Class of auto loan asset backed notes designated as
Class D Notes, issued in accordance with the Indenture.
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.
“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.
“Closing Date” means June 10, 2015.
“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.
“Collateral” has the meaning set forth in the Granting Clause of the Indenture.
“Collection Account” means the trust account established and maintained pursuant
to Section 8.2(a)(i) of the Indenture.
“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period commencing on the close of
business on the Cut-Off Date and ending on June 30, 2015). As used herein, the
“related” Collection Period with respect to a Payment Date shall be deemed to be
the Collection Period which precedes such Payment Date.
“Collections” means, with respect to the Receivables and to the extent received
by the Servicer after the Cut-Off Date, the sum of (i) any monthly payment by or
on behalf of the Obligors thereunder or any other amounts received by the
Servicer which, in accordance with the Customary Servicing Practices, would
customarily be applied to the payment of accrued interest or to reduce the
Outstanding Principal Balance of a Receivable, (ii) any full or partial
prepayment of such Receivables and (iii) all Liquidation Proceeds; provided,
however, that the term “Collections” in no event will include (1) for any
Payment Date, any amounts in respect of any Receivable the Repurchase Price of
which has been included in the Available Funds on a prior Payment Date, (2) any
Supplemental Servicing Fees or (3) premiums with respect to any Insurance
Policy, rebates of premiums with respect to the cancellation or termination of
any Insurance Policy, extended warranty or service contract that was not
financed by, or is not included in the Outstanding Principal Balance of, any
Receivable.
“Commission” means the U.S. Securities and Exchange Commission.

6



--------------------------------------------------------------------------------




“Computation Agent” means the Person appointed by a majority of the Noteholders
evidencing at least a majority of the Outstanding Note Balance (or, if no Notes
are Outstanding, by the Majority Certificateholders) to fulfill the role of
Computation Agent pursuant to Sections 12.5(e), 12.5(e)(ii) and 12.5(e)(iii)(a)
of the Indenture. For the avoidance of doubt, the Indenture Trustee or Owner
Trustee may (but are not required to) serve in this role, and the Indenture
Trustee acting as Computation Agent will be entitled to a fee for such service
pursuant to Section 6.7 of the Indenture, and the Owner Trustee acting as
Computation Agent will be entitled to a fee for such service pursuant to
Section 8.1 of the Trust Agreement.
“Contract” means, with respect to any Receivable, the motor vehicle retail
installment sale contract and/or installment loan, any amendments thereto and
any related documentary draft, if applicable, evidencing such Receivable.
“Contract Rate” means, with respect to a Receivable, the rate per annum at which
interest accrues under the Contract evidencing such Receivable. Such rate may be
less than the “Annual Percentage Rate” disclosed in the Receivable.
“Controlling Class” means, with respect to any Notes Outstanding, the Class A
Notes (voting together as a single Class) as long as any Class A Notes are
Outstanding, and thereafter the Class B Notes as long as any Class B Notes are
Outstanding, and thereafter the Class C Notes as long as any Class C Notes are
Outstanding and thereafter the Class D Notes as long as any Class D Notes are
Outstanding, excluding, in each case, Notes held by the Servicer, the
Administrator, the Issuer, any Certificateholder or any of their respective
Affiliates.
“Corporate Trust Office” means:
(a)    as used with respect to the Indenture Trustee, the principal office of
the Indenture Trustee at which at any particular time its corporate trust
business shall be administered, which office at the date of the execution of the
Indenture is located at (i) solely for the purposes of transfer, surrender,
exchange or presentation for final payment: DB Services Americas, Inc., MS JCK01
0218, 5022 Gate Parkway, Suite 200, Jacksonville, Florida 32256, Attention:
Huntington Auto Trust 2015-1 and (ii) for all other purposes: Deutsche Bank
Trust Company Americas, 60 Wall Street, 16th Floor, Mail Stop NYC 60-1625, New
York, New York 10005, Attention: Huntington Auto Trust 2015-1, or at such other
address as the Indenture Trustee may designate from time to time by notice to
the Noteholders, the Administrator, the Servicer and the Issuer, or the
principal corporate trust office of any successor Indenture Trustee (the address
of which the successor Indenture Trustee will notify the Noteholders, the
Administrator, the Servicer and the Owner Trustee); and
(b)    as used with respect to Owner Trustee, the corporate trust office of the
Owner Trustee located at 388 Greenwich Street, 14th Floor, New York, New York
10013, Attention: Citibank Agency & Trust,  Huntington 2015-1, or at such other
address as the Owner Trustee may designate by notice to the Certificateholders
and the Seller, or the principal corporate trust office of any successor Owner
Trustee (the address of which the successor Owner Trustee will notify the
Certificateholders and the Seller).
“Customary Servicing Practices” means the customary servicing practices of the
Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself or others (which includes, or is modified with respect to the Receivables
to include, that no modification to any Receivable is permitted other than a
Permitted Modification), as such practices may be changed from time to time
(except to the extent any such change could result in the Issuer being treated
as other than a fixed investment trust described in Treasury Regulation section
301.7701-4(c) that is treated as a grantor trust under subpart E, Part I of
subchapter J of the Code), it being understood that the Servicer and the
Sub-Servicers may not have the same “Customary Servicing Practices”.
“Cut-Off Date” means the close of business on April 30, 2015.
“Dealer” means a motor vehicle dealership.

7



--------------------------------------------------------------------------------




“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.
“Defaulted Receivable” means a Receivable (other than a Repurchased Receivable)
that the Servicer has charged off in accordance with its Customary Servicing
Practices.
“Definitive Certificates” has the meaning set forth in Section 3.3 of the Trust
Agreement.
“Definitive Note” has the meaning set forth in Section 2.10 of the Indenture.
“Delivery” when used with respect to Trust Account Property means:
(a)    with respect to (I) bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(a)(47) of the UCC and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to the Indenture Trustee or its nominee or
custodian or endorsed in blank, and (II) with respect to a “certificated
security” (as defined in Section 8-102(a)(4) of the UCC) transfer of actual
possession thereof (i) by physical delivery of such certificated security to the
Indenture Trustee or its nominee or custodian endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank,
or to another person, other than a “securities intermediary” (as defined in
Section 8-102(a)(14) of the UCC), who acquires possession of the certificated
security on behalf of the Indenture Trustee or its nominee or custodian or,
having previously acquired possession of the certificate, acknowledges that it
holds for the Indenture Trustee or its nominee or custodian or (ii) if such
certificated security is in registered form, by delivery thereof to a
“securities intermediary”, endorsed to or registered in the name of the
Indenture Trustee or its nominee or custodian, and the making by such
“securities intermediary” of entries on its books and records identifying such
certificated securities as belonging to the Indenture Trustee or its nominee or
custodian and the sending by such “securities intermediary” of a confirmation of
the purchase of such certificated security by the Indenture Trustee or its
nominee or custodian (all of the foregoing, “Physical Property”), and, in any
event, any such Physical Property in registered form shall be in the name of the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect the
complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof;
(b)    with respect to any securities issued by the U.S. Treasury, the Federal
Home Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book‑entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance with applicable law,
including applicable Federal regulations and Articles 8 and 9 of the UCC:
book-entry registration of such Trust Account Property to an appropriate
securities account maintained with a Federal Reserve Bank by a “participant” (as
such term is defined in Federal Reserve Bank Operating Circular No. 7) that is a
“depository institution” (as defined in Section 19(b)(1)(A) of the Federal
Reserve Act) pursuant to applicable Federal regulations, and issuance by such
depository institution of a deposit notice or other written confirmation of such
book-entry registration to the Indenture Trustee or its nominee or custodian of
the purchase by the Indenture Trustee or its nominee or custodian of such
book-entry securities; the making by such depository institution of entries in
its books and records identifying such book entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations or a security
entitlement thereto as belonging to the Indenture Trustee or its nominee or
custodian and indicating that such depository institution holds such Trust
Account Property solely as agent for the Indenture Trustee or its

8



--------------------------------------------------------------------------------




nominee or custodian; and such additional or alternative procedures as may
hereafter become appropriate to effect complete transfer of ownership of any
such Trust Account Property to the Indenture Trustee or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof; and
(c)    with respect to any item of Trust Account Property that is an
“uncertificated security” (as defined in Section 8-102(a)(18) of the UCC) and
that is not governed by clause (b) above, (i) registration on the books and
records of the issuer thereof in the name of the Indenture Trustee or its
nominee or custodian, or (ii) registration on the books and records of the
issuer thereof in the name of another person, other than a securities
intermediary, who acknowledges that it holds such uncertificated security for
the benefit of the Indenture Trustee or its nominee or custodian.
“Depositor” means the Seller in its capacity as depositor under the Trust
Agreement.
“Depository Agreement” means the agreement, dated as of the Closing Date,
between the Issuer and DTC, as the initial Clearing Agency relating to the Notes
and the Certificates, as the same may be amended or supplemented from time to
time.
“Determination Date” means, for any Collection Period, the third Business Day
preceding the related Payment Date, beginning July 10, 2015.
“Disqualified Transferee” has the meaning set forth in Section 3.7 of the Trust
Agreement
“Dollar” and “$” mean lawful currency of the United States of America.
“DTC” means The Depository Trust Company, and its successors.
“Eligible Account” means: (a) a deposit account maintained with a federal or
state chartered depository institution or trust company that is an Eligible
Institution or (b) with respect to Eligible Investments only, a segregated trust
account maintained with the corporate trust department of a federal depository
institution or state chartered depository institution that is subject to federal
or state regulations regarding fiduciary funds on deposit substantially similar
to 12 C.F.R. §9.10(b) which has corporate trust powers, acting in its fiduciary
capacity, so long as any of the securities of such depository institution have a
credit rating from each Rating Agency in one of its generic rating categories
which signifies investment grade.
“Eligible Institution” means (a) in the case of deposit accounts or trust
accounts in which deposits are held for less than thirty (30) days, an
institution whose long-term unsecured debt obligations are rated at least BBB by
Standard & Poor’s and are rated at least A3 by Moody’s, and if such institution
has a short-term rating from Standard & Poor’s, an institution whose commercial
paper, short-term debt obligations or other short-term deposits are rated at
least A-2 by Standard & Poor’s and (b) in the case of deposit accounts or trust
accounts in which deposits are held for more than thirty (30) days, an
institution whose commercial paper, short-term debt obligations or other
short-term deposits are rated P-1 by Moody’s, and whose long-term unsecured debt
obligations are rated at least BBB by Standard & Poor’s, and if such institution
has a short-term rating from Standard & Poor’s, an institution whose commercial
paper, short-term debt obligations or other short-term deposit s are rated at
least A-2 by Standard & Poor’s.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and any successor law thereto, and the regulations promulgated and rulings
issued thereunder.
“Event of Default” has the meaning set forth in Section 5.1 of the Indenture.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form 10-K
filed or to be filed by the Seller with respect to the Issuer under the Exchange
Act.

9



--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereunder or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code, any published intergovernmental agreement entered into in connection with
the implementation of the foregoing and any fiscal or regulatory legislation,
rules or official practices adopted pursuant to such published intergovernmental
agreement.
“FATCA Withholding Tax” means any withholding or deduction required pursuant to
FATCA.
“FDIC” means the Federal Deposit Insurance Corporation.
“FDIC Rule” means the FDIC’s rule regarding the treatment by the FDIC, as
receiver or conservator of an insured depository institution, of financial
assets transferred by the institution in connection with a securitization or
participation (12 C.F.R. § 360.6).
“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the Class
A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3 Final
Scheduled Payment Date, (iv) the Class A-4 Notes, the Class A-4 Final Scheduled
Payment Date, (v) the Class B Notes, the Class B Final Scheduled Payment Date,
(vi) the Class C Notes, the Class C Final Scheduled Payment Date and (vii) the
Class D Notes, the Class D Final Scheduled Payment Date.
“Financed Vehicle” means a new or used automobile, light-duty truck or van,
together with all accessions thereto, securing an Obligor’s indebtedness under
the applicable Receivable.
“First Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the Note Balance of the Class A
Notes as of such Payment Date (before giving effect to any principal payments
made on the Class A Notes on such Payment Date) over (b) the Net Pool Balance as
of the last day of the related Collection Period; provided, however, that the
“First Allocation of Principal” on and after the Final Scheduled Payment Date
for any Class of Class A Notes shall not be less than the amount that is
necessary to reduce the Note Balance of that Class of Class A Notes to zero.
“Form 10-D Disclosure Item” means, with respect to any Person, (a) any legal
proceedings pending against such Person or of which any property of such Person
is then subject, or (b) any proceedings known to be contemplated by governmental
authorities against such Person or of which any property of such Person would be
subject, in each case that would be material to the Noteholders.
“Fourth Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the sum of the Note Balance of the
Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes minus
the sum of the First Allocation of Principal, the Second Allocation of Principal
and the Third Allocation of Principal for that Payment Date as of such Payment
Date (before giving effect to any principal payments made on the Notes on such
Payment Date) over (b) the Net Pool Balance as of the last day of the related
Collection Period; provided, however, that the “Fourth Allocation of Principal”
on and after the Final Scheduled Payment Date for the Class D Notes shall not be
less than the amount that is necessary to reduce the Note Balance of the Class D
Notes to zero (after the application of the First Allocation of Principal,
Second Allocation of Principal and Third Allocation of Principal).
“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.
“Governmental Authority” means any (a) federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality, (b)
administrative or regulatory authority (including any central bank or similar
authority) or (c) court or judicial authority.
“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a Lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and

10



--------------------------------------------------------------------------------




options (but none of the obligations) of the Granting party thereunder,
including the immediate and continuing right to claim for, collect, receive and
give receipt for principal and interest payments in respect of the Collateral
and all other moneys payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring proceedings in the name of the Granting party or otherwise and
generally to do and receive anything that the Granting party is or may be
entitled to do or receive thereunder or with respect thereto. Other forms of the
verb “to Grant” shall have correlative meanings.
“Holder” means, as the context may require, the Certificateholder or a
Noteholder or both.
“Huntington Parties” means collectively, the Bank, the Seller and the Issuer.
“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.
“Indenture Trustee” means Deutsche Bank Trust Company Americas, a New York
banking corporation, not in its individual capacity but as indenture trustee
under the Indenture, or any successor trustee under the Indenture.
“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and any Affiliate of any of the foregoing Persons, (ii)
does not have any direct financial interest or any material indirect financial
interest in the Issuer, any such other obligor upon the Notes, the Administrator
or any Affiliate of any of the foregoing Persons and (iii) is not connected with
the Issuer, any such other obligor upon the Notes, the Administrator or any
Affiliate of any of the foregoing Persons as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.
“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Appendix A and that the signer is Independent within
the meaning thereof.
“Initial Class A-1 Note Balance” means $192,200,000.
“Initial Class A-2 Note Balance” means $180,000,000.
“Initial Class A-3 Note Balance” means $277,300,000.
“Initial Class A-4 Note Balance” means $75,000,000.
“Initial Class B Note Balance” means $9,370,000.
“Initial Class C Note Balance” means $8,630,000.
“Initial Class D Note Balance” means $7,500,000.
“Initial Note Balance” means, for any Class, the Initial Class A-1 Note Balance,
the Initial Class A-2 Note Balance, the Initial Class A‑3 Note Balance, the
Initial Class A-4 Note Balance, the Initial Class B Note Balance, the Initial
Class C Note Balance and the Initial Class D Note Balance, as applicable, or
with respect to the Notes generally, the sum of the foregoing.
“Initial Reserve Account Deposit Amount” means an amount equal to $1,875,000.
“Insolvency Confirmation” has the meaning set forth in Section 4.3 of the Trust
Agreement.

11



--------------------------------------------------------------------------------




“Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by or on behalf of the Obligor under a Receivable, providing coverage
against loss or damage to or theft of the related Financed Vehicle, (ii) any
credit life or credit disability insurance maintained by or on behalf of an
Obligor in connection with any Receivable and (iii) any vendor’s single interest
policy provided by an Affiliate of the Bank in connection with any Receivable.
“Interest Period” means, with respect to any Payment Date, (a) with respect to
the Class A-1 Notes, from and including the Closing Date (in the case of the
first Payment Date) or from and including the most recent Payment Date to but
excluding that Payment Date (for example, for a Payment Date in February, the
Interest Period is from and including the Payment Date in January to but
excluding the Payment Date in February) and (b) for the Class A-2 Notes, the
Class A-3 Notes, the Class A-4 Notes, the Class B Notes, the Class C Notes and
the Class D Notes, from and including the 15th day of the calendar month
preceding such Payment Date (or from and including the Closing Date in the case
of the first Payment Date) to but excluding the 15th day of the calendar month
in which such Payment Date occurs.
“Interest Rate” means (a) with respect to the Class A-1 Notes, the Class A-1
Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2 Interest
Rate, (c) with respect to the Class A-3 Notes, the Class A-3 Interest Rate, (d)
with respect to the Class A-4 Notes, the Class A-4 Interest Rate, (e) with
respect to the Class B Notes, the Class B Interest Rate, (f) with respect to the
Class C Notes, the Class C Interest Rate and (g) with respect to the Class D
Notes, the Class D Interest Rate.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Issuer” means Huntington Auto Trust 2015-1, a Delaware statutory trust
established pursuant to the Trust Agreement and the filing of the Certificate of
Trust, until a successor replaces it and, thereafter, means such successor.
“Issuer Delaware Trustee” means Citicorp Trust Delaware, National Association, a
national banking association, not in its individual capacity but solely as
issuer Delaware trustee under the Trust Agreement, and any successor Issuer
Delaware Trustee thereunder.
“Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.
“Item 1119 Party” means the Seller, the Bank, the Servicer, the Indenture
Trustee, the Owner Trustee, any underwriter of the Notes and any other material
transaction party identified by the Seller, the Bank or to the Indenture Trustee
and the Owner Trustee in writing.
“Lien” means, for any asset or property of a Person, a lien, security interest,
mortgage, pledge or encumbrance in, of or on such asset or property in favor of
any other Person.
“Liquidation Expenses” means, in the case of each of clauses (a) through (c) of
the definition of “Liquidation Proceeds”, any expenses (including without
limitation, any auction, painting, repair or refurbishment expenses in respect
of the related Financed Vehicle) incurred by the Servicer in connection
therewith and any payments required by law to be remitted to the Obligor.
“Liquidation Proceeds” means, with respect to any Receivable, (a) insurance
proceeds received by the Servicer with respect to the Insurance Policies, (b)
amounts received by the Servicer in connection with such Receivable pursuant to
the exercise of rights under such Receivable and (c) the monies collected by the
Servicer (from whatever source, including proceeds of a sale of a Financed
Vehicle, a deficiency balance recovered from the Obligor after the charge-off of
such Receivable or as a result of any recourse against the related Dealer, if
any) on such Receivable other than any monthly payments by or on behalf of the
Obligor thereunder or any full or partial prepayment of such Receivable net of
Liquidation Expenses; provided, however, that the Repurchase Price for any
Receivable shall not constitute “Liquidation Proceeds.”

12



--------------------------------------------------------------------------------




“Majority Certificateholders” means Certificateholders holding in the aggregate
more than 50% of the Percentage Interests.
“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.
“Net Pool Balance” means, as of any date, the aggregate Outstanding Principal
Balance of all Receivables (other than Defaulted Receivables) of the Issuer on
such date.
“Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note, Class A-4 Note,
Class B Note, Class C Note or Class D Note, in each case substantially in the
form of Exhibit A to the Indenture.
“Note Balance” means, with respect to any date of determination, for any Class,
the Class A-1 Note Balance, Class A-2 Note Balance, Class A-3 Note Balance,
Class A-4 Note Balance, the Class B Note Balance, the Class C Note Balance or
the Class D Note Balance, as applicable, or with respect to the Notes generally,
the sum of all of the foregoing.
“Note Factor” means, with respect to the Notes or any Class of Notes on any
Payment Date, a six-digit decimal figure equal to the Note Balance of the Notes
or such Class of Notes, as applicable, as of the end of the preceding Collection
Period divided by the Note Balance of the Notes or such Class of Notes, as
applicable, as of the Closing Date. The Note Factor will be 1.000000 as of the
Closing Date; thereafter, the Note Factor will decline to reflect reductions in
the Note Balance of the Notes or such Class of Notes, as applicable.
“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).
“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.4 of the Indenture.
“Noteholder” means, as of any date, the Person in whose name a Note is
registered on the Note Register on such date.
“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.
“Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller, the Bank or the Servicer, a certificate signed by the chairman of the
board, the president, any executive vice president, any vice president, any
assistant vice president, the treasurer, any assistant treasurer or the
controller of the Seller, the Bank or the Servicer, as applicable.
“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Servicer,
the Seller, the Bank or the Administrator, and which opinion or opinions comply
with any applicable requirements of the Transaction Documents and are in form
and substance reasonably satisfactory to the recipient(s). Opinions of Counsel
need address matters of law only and may be based upon stated assumptions as to
relevant matters of fact.
“Optional Purchase” has the meaning set forth in Section 7.1 of the Servicing
Agreement.
“Optional Purchase Price” has the meaning set forth in Section 7.1 of the
Servicing Agreement.
“Originator” means, with respect to any Receivable, the Bank.

13



--------------------------------------------------------------------------------




“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Seller to another Person or
Persons other than the Issuer, whether by way of a sale, capital contribution or
by virtue of the granting of a lien.
“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class) theretofore authenticated and delivered under the Indenture except:
(i)    Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation;
(ii)    Notes (or Notes of an applicable Class) or portions thereof the payment
for which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to the Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made); and
(iii)    Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;
provided, that in determining whether Noteholders holding the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent, vote or waiver hereunder or under any Transaction Document, Notes owned
by the Issuer, any Certificateholder, the Servicer, the Administrator or any of
their respective Affiliates shall be disregarded and deemed not to be
Outstanding unless all of the Notes are then owned by the Issuer, the
Certificateholder, the Servicer, the Administrator or any of their respective
Affiliates, except that, in determining whether the Indenture Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent, vote or waiver, only Notes that a Responsible Officer of the
Indenture Trustee knows to be so owned shall be so disregarded. Notes so owned
that have been pledged in good faith may be regarded as Outstanding if
the pledgee thereof establishes to the satisfaction of the Indenture Trustee
such pledgee’s right so to act with respect to such Notes and that such pledgee
is not the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates.
“Outstanding Principal Balance” means, with respect to any Receivable as of any
date, the outstanding principal balance of such Receivable calculated in
accordance with the Customary Servicing Practices.
“Owner Trustee” means Citibank, N.A., a national banking association, not in its
individual capacity but solely as owner trustee under the Trust Agreement, and
any successor Owner Trustee thereunder.
“Paying Agent” means (i) prior to the payment in full of principal and interest
on the Notes, the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee set forth in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments to and
distributions from the Collection Account and the Principal Distribution
Account, including the payment of principal of or interest on the Notes on
behalf of the Issuer and (ii) following the payment in full of principal and
interest on the Notes, the Certificate Paying Agent or any other Person
appointed as the successor Certificate Paying Agent pursuant to Section 3.9 of
the Trust Agreement.
“Payment Date” means the 15th day of each calendar month beginning July 15,
2015; provided, however, whenever a Payment Date would otherwise be a day that
is not a Business Day, the Payment Date shall be the next Business Day. As used
herein, the “related” Payment Date with respect to a Collection Period shall be
deemed to be the Payment Date which immediately follows such Collection Period.
“Payment Default” has the meaning set forth in Section 5.4(a) of the Indenture.
“Percentage Interest” means, with respect to a Certificate, the individual
percentage interest of such Certificate, which shall be specified on the face
thereof and which shall represent the percentage of certain distributions of the

14



--------------------------------------------------------------------------------




Issuer beneficially owned by such Certificateholder. The sum of the Percentage
Interests for all of the Certificates shall be 100%.
“Permitted Investments” means any one or more of the following types of
investments:
(a)    direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America;
(b)    demand deposits, money market deposit accounts, time deposits or
certificates of deposit of any depository institution (including, the Servicer,
the Indenture Trustee or the Owner Trustee or any of their respective
Affiliates) or trust company incorporated under the laws of the United States of
America or any state thereof or the District of Columbia (or any domestic branch
of a foreign bank) and subject to supervision and examination by Federal or
state banking or depository institution authorities (including depository
receipts issued by any such institution or trust company as custodian with
respect to any obligation referred to in clause (a) above or a portion of such
obligation for the benefit of the holders of such depository receipts); provided
that at the time of the investment or contractual commitment to invest therein
(which shall be deemed to be made again each time funds are reinvested following
each Payment Date), the commercial paper or other short-term senior unsecured
debt obligations (other than such obligations the rating of which is based on
the credit of a Person other than such depository institution or trust company)
of such depository institution or trust company shall have a credit rating from
Standard & Poor’s of at least A-1+ and from Moody’s of Prime-1;
(c)    commercial paper (including commercial paper of any Affiliate of the
Seller, the Servicer, the Bank, the Indenture Trustee or the Owner Trustee or
any of their respective Affiliates) having, at the time of the investment or
contractual commitment to invest therein, a rating from Standard & Poor’s of at
least A-1+ and from Moody’s of Prime-1;
(d)    investments in money market funds (including funds for which the Seller,
the Servicer, the Bank, the Indenture Trustee or Owner Trustee or any of their
respective Affiliates is investment manager or advisor) having a rating from
Standard & Poor’s of at least A-1+ and from Moody’s of Aaa;
(e)    bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above; and
(f)    repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
referred to in clause (b) above;
provided that, in each case, no withholding tax would be imposed if acquired
directly by a person not described in Section 7701(a)(30) of the Code assuming
such person delivered a properly completed and executed IRS Form W-8BEN or
W-8BEN-E (as applicable).
“Permitted Liens” means (a) any liens created by the Transaction Documents, (b)
any liens for taxes not yet due and payable or the amount of which is being
contested in good faith by appropriate Proceedings and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
Proceedings.
“Permitted Modification” has the meaning set forth in Section 3.2 of the
Servicing Agreement.
“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

15



--------------------------------------------------------------------------------




“Physical Property” has the meaning specified in the definition of “Delivery”
above.
“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; provided, however, for the purpose of this definition, any Note
authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.
“Principal Distribution Account” means the account by that name established and
maintained pursuant to Section 8.2(a)(ii) of the Indenture.
“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.
“Purchased Assets” has the meaning set forth in Section 2.1 of the Receivables
Sale Agreement.
“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A.
“Rating Agency” means either or each of Moody’s or Standard & Poor’s, as
indicated by the context.
“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation (which may be in the form of
a letter, press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or circumstance will not cause it to downgrade,
qualify or withdraw its rating assigned to any of the Notes or (b) that such
Rating Agency shall have been given notice of such event or circumstance at
least ten days prior to the occurrence of such event or circumstance (or, if ten
days’ advance notice is impracticable, as much advance notice as is practicable)
and such Rating Agency shall not have issued any written notice that
the occurrence of such event or circumstance will cause it to downgrade, qualify
or withdraw its rating assigned to the Notes.
“Receivable” means any Contract with respect to a new or used automobile,
light-duty truck or van, which shall appear on the Schedule of Receivables and
all Related Security in connection therewith which has not been released from
the lien of the Indenture.
“Receivable Files” has the meaning set forth in Section 2.1(a) of the Servicing
Agreement.
“Receivables Sale Agreement” means the Receivables Sale Agreement, dated as of
the Closing Date, between the Bank and the Seller, as amended, modified or
supplemented from time to time.
“Record Date” means, unless otherwise specified in any Transaction Document,
with respect to any Payment Date or Redemption Date, (i) for any Definitive
Notes and for any Definitive Certificates, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month in
which such Payment Date or Redemption Date occurs and (ii) for any Book-Entry
Notes and for any Book-Entry Certificates, the close of business on the Business
Day immediately preceding such Payment Date or Redemption Date.
“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights, to the extent legally transferable) relating to
such Receivable or the related Obligor.
“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.1 of the Indenture, the Payment Date specified by the Administrator
or the Issuer pursuant to Section 10.1 of the Indenture.
“Redemption Price” means an amount equal to the sum of (a) the unpaid Note
Balance of all Notes redeemed plus (b) accrued and unpaid interest thereon at
the applicable Interest Rate for the Notes being so redeemed, up to but
excluding the Redemption Date.

16



--------------------------------------------------------------------------------




“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the related Record Date.
“Regular Principal Distribution Amount” means, for any Payment Date, an amount
not less than zero equal to the excess of (a) the excess of (A) the sum of the
aggregate Note Balance of the Notes as of such Payment Date (before giving
effect to any principal payments made on the Notes on such Payment Date) over
(B) the Net Pool Balance as of the end of the related Collection Period minus
the Target Overcollateralization Amount over (b) the sum of the First Allocation
of Principal, the Second Allocation of Principal, the Third Allocation of
Principal and the Fourth Allocation of Principal for that Payment Date;
provided, however, that the “Regular Principal Distribution Amount” on and after
the Final Scheduled Payment Date for any Class of Notes will not be less than
the amount that is necessary to reduce the Note Balance of that Class to zero
(after the application of the First Allocation of Principal, the Second
Allocation of Principal, the Third Allocation of Principal and the Fourth
Allocation of Principal).
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be provided in writing by the
Commission or its staff from time to time.
“Related Security” means, for any Receivable, (i) the security interest in the
related Financed Vehicle, (ii) all rights of the Originator to proceeds from
claims on any Insurance Policy, (iii) any other property securing
the Receivables, (iv) all rights of the Originator to refunds in connection with
extended service agreements relating to Receivables and (v) all proceeds of the
foregoing.
“Relevant Trustee” means (i) prior to the payment in full of principal of and
interest on the Notes, the Indenture Trustee and (ii) following the payment in
full of principal of and interest on the Notes, the Owner Trustee; provided,
however, that with respect to any property that is under the joint or separate
control of a co-trustee or separate trustee under the Trust Agreement or the
Indenture, respectively, “Relevant Trustee” shall refer to either or both of the
Owner Trustee and such co-trustee or separate trustee or to either or both of
the Indenture Trustee and such co-trustee or separate trustee, as the case may
be.
“Reportable Event” means any event required to be reported on Form 8-K, and in
any event, the following:
(a)    entry into a material definitive agreement related to the Issuer, the
Notes, the Receivables or an amendment to a Transaction Document, even if the
Seller is not a party to such agreement (e.g., a servicing agreement with a
servicer contemplated by Item 1108(a)(3) of Regulation AB);
(b)    termination of a Transaction Document (other than by expiration of
the agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);
(c)    with respect to the Servicer only, the occurrence of a Servicer
Replacement Event;
(d)    an Event of Default;
(e)    the resignation, removal, replacement or substitution of the Indenture
Trustee or the Owner Trustee; and
(f)    with respect to the Indenture Trustee only, a required distribution to
Holders of the Notes is not made as of the required Payment Date under the
Indenture.

17



--------------------------------------------------------------------------------




“Repurchase Price” means, with respect to any Repurchased Receivable, a price
equal to the Outstanding Principal Balance of such Receivable plus any unpaid
accrued interest related to such Receivable accrued to and including the end of
the Collection Period preceding the date that such Repurchased Receivable was
purchased by the Bank, the Servicer or the Seller, as applicable.
“Repurchased Receivable” means a Receivable purchased by the Bank pursuant to
Section 3.3 of the Receivables Sale Agreement, by the Servicer pursuant to
Section 3.6 of the Servicing Agreement or by the Seller pursuant to Section 3.8
of the Sale Agreement.
“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 8.2(a)(iii) of the Indenture.
“Reserve Account Draw Amount” means, for any Payment Date, the amount withdrawn
from the Reserve Account, equal to the lesser of (a) the Available Funds
Shortfall Amount, if any, for such Payment Date and (b) the amount on deposit in
the Reserve Account on the Business Day prior to such Payment Date. In addition,
if the sum of the amounts in the Reserve Account and the remaining Available
Funds after the payments under clauses first through ninth and eleventh of
Section 8.5(a) of the Indenture would be sufficient to pay in full the aggregate
unpaid Note Balance of all of the outstanding Classes of Notes, then the Reserve
Account Draw Amount will, if so specified in the Servicer’s Report, include such
additional amount as may be necessary to pay all Outstanding Notes in full.
“Reserve Account Excess Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account on the Business Day prior to
that Payment Date, after giving effect to all deposits to and withdrawals from
the Reserve Account relating to that Payment Date, over (b) the Specified
Reserve Account Balance with respect to that Payment Date; provided, however,
that if such Payment Date is the Redemption Date, the “Reserve Account Excess
Amount” shall mean an amount equal to the amount of cash or other immediately
available funds in the Reserve Account on that Payment Date after giving effect
to all deposits to and withdrawals from the Reserve Account relating to that
Payment Date.
“Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who, in each case, shall have direct responsibility
for the administration of the Indenture, (b) with respect to the Owner Trustee,
any officer within the Corporate Trust Office of the Owner Trustee and having
direct responsibility for the administration of the Issuer, including any vice
president, assistant vice president, assistant treasurer, assistant secretary,
associate, trust officer or financial services officer, or any other officer
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject and (c) with respect to the
Servicer, the Bank, the Seller or the Administrator, any officer of such Person
having direct responsibility for the transactions contemplated by the
Transaction Documents, including the president, treasurer or secretary or any
vice president, controller, assistant vice president, assistant treasurer,
assistant secretary, or any other officer customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.
“Rule 144A” means Rule 144A under the Securities Act and any successor rule
thereto.
“Rule 144A Information” means the information specified pursuant to Rule
144A(d)(4) of the Securities Act (or any successor provision thereto).
“Sale Agreement” means the Sale Agreement, dated as of the Closing Date, between
the Seller and the Issuer, as amended, modified or supplemented from time to
time.

18



--------------------------------------------------------------------------------




“Sarbanes Certification” has the meaning set forth in Section 8.19(b)(iii) of
the Servicing Agreement.
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, modified
or supplemented from time to time, and any successor law thereto.
“Schedule of Receivables” means the schedule of Receivables transferred to the
Issuer on the Closing Date.
“Second Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the sum of the Note Balance of the
Class A Notes and the Class B Notes as of such Payment Date (before giving
effect to any principal payments made on such Payment Date) minus the First
Allocation of Principal for that Payment Date over (b) the Net Pool Balance as
of the last day of the related Collection Period; provided, however, that the
“Second Allocation of Principal” on and after the Final Scheduled Payment Date
for the Class B Notes shall not be less than the amount that is necessary to
reduce the Note Balance of the Class B Notes to zero (after the application of
the First Allocation of Principal).
“Section 941 Effective Date” has the meaning set forth in Section 12.4 of the
Indenture.
“Section 941 Rules” has the meaning set forth in Section 12.4 of the Indenture.
“Securities Act” means the Securities Act of 1933, as amended.
“Seller” means Huntington Funding, LLC, a Delaware limited liability company,
and its successor and assigns.
“Servicer” means the Bank, initially, and any replacement Servicer appointed
pursuant to the Servicing Agreement.
“Servicer Replacement Event” means any one or more of the following that shall
have occurred and be continuing:
(a)    any failure by the Servicer to deliver or cause to be delivered any
required payment to the Indenture Trustee or the Owner Trustee for deposit into
the Collection Account, which failure continues unremedied for five (5) Business
Days after discovery thereof by a Responsible Officer of the Servicer or receipt
by a Responsible Officer of the Servicer of written notice thereof from the
Indenture Trustee or Noteholders evidencing at least a majority of the Note
Balance (or, if no Notes are Outstanding, from the Majority Certificateholders);
(b)    any failure by the Servicer to duly observe or perform in any material
respect any other of its covenants or agreements in the Servicing Agreement
(other than Section 3.15 of the Servicing Agreement), which failure materially
and adversely affects the rights of the Issuer or the Noteholders or the
Certificateholders, and which continues unremedied for ninety (90) days after
discovery thereof by a Responsible Officer of the Servicer or receipt by the
Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing at least a majority of the Note Balance (or, if no Notes are
Outstanding, from the Majority Certificateholders) (it being understood that no
Servicer Replacement Event will result from a breach by the Servicer of any
covenant for which the repurchase of the affected Receivable is specified as the
sole remedy pursuant to Section 3.6 of the Servicing Agreement);
(c)    any representation or warranty of the Servicer made in any Transaction
Document to which the Servicer is a party or by which it is bound or any
certificate delivered pursuant to the Servicing Agreement (other than Section
3.15 of the Servicing Agreement) proves to have been incorrect in any material
respect when made, which failure materially and adversely affects the rights of
the Issuer, the Noteholders or Certificateholders, and which failure continues
unremedied for ninety (90) days after discovery thereof by a Responsible Officer
of the Servicer or receipt by the Servicer of written notice thereof from the
Indenture Trustee or Noteholders evidencing a majority of the aggregate
principal amount of the Outstanding Notes (or, if no Notes are Outstanding, from
the Majority Certificateholders); or
(d)    the Servicer suffers a Bankruptcy Event;

19



--------------------------------------------------------------------------------




provided, further, that (A) any delay or failure of performance referred to in
clause (a) above shall have been caused by force majeure or other similar
occurrence, the five Business Day grace period referred to in such clause (a)
shall be extended for an additional sixty (60) calendar days and (B) if any
delay or failure of performance referred to in clause (b) or clause (c) above
shall have been caused by force majeure or other similar occurrence, the ninety
(90) day grace period referred to in clause (b) or clause (c) shall be extended
for an additional sixty (60) calendar days. The existence or occurrence of any
“material instance of noncompliance” (within the meaning of Item 1122 of
Regulation AB) shall not create any presumption that any event in clauses (a),
(b) or (c) above has occurred.
“Servicer’s Report” means the Servicer's Report delivered pursuant to Section
3.9(a) of the Servicing Agreement.
“Servicing Agreement” means the Servicing Agreement, dated as of the Closing
Date, among the Issuer, the Servicer and the Indenture Trustee, as the same may
be amended, modified or supplemented from time to time.
“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.
“Servicing Fee” means, for any Payment Date, the product of (A) the Servicing
Fee Rate, (B) one-twelfth and (C) the Net Pool Balance as of the first day of
the related Collection Period; provided, that with respect to the first Payment
Date, the Servicing Fee will equal the sum of (i) the product of (x) a fraction
equal to the number of days from but not including the Cut-Off Date to and
including May 31, 2015 over 360, (y) the Servicing Fee Rate and (z) the Net Pool
Balance as of the Cut-Off Date (for the May Collection Period) and (ii) the
product of (x) a fraction equal to the number of days from but not including May
31, 2015 to and including June 30, 2015 over 360, (y) the Servicing Fee Rate and
(z) the Net Pool Balance as of June 1, 2015 (for the June Collection Period).
“Servicing Fee Rate” means 1.00% per annum.
“Similar Law” means any federal, state, local or non-U.S. law that is
substantially similar to Title I of ERISA or Section 4975 of the Code.
“Simple Interest Method” means the method of calculating interest due on a motor
vehicle receivable on a daily basis based on the actual outstanding principal
balance of the receivable on that date.
“Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method.
“Specified Reserve Account Balance” means $1,875,000 (which is approximately
0.25% of the initial Net Pool Balance); provided, however, on any Payment Date
after the Notes are no longer Outstanding following payment in full of the
principal and interest on the Notes, the “Specified Reserve Account Balance”
shall be $0.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, Standard & Poor’s
Financial Services LLC business, or any successor that is a nationally
recognized statistical rating organization.
“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.
“Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to whom
any or all duties of the Servicer (including, without limitation, its duties as
custodian) under the Transaction Documents have been delegated in accordance
with Section 5.5 of the Servicing Agreement.
“Supplemental Servicing Fees” means any and all (i) late fees, (ii) extension
fees, (iii) non-sufficient funds charges, (iv) prepayment fees and (v) any and
all other administrative fees or similar charges allowed by applicable law with
respect to any Receivable.

20



--------------------------------------------------------------------------------




“Target Overcollateralization Amount” means, for any Payment Date, 0.50% of the
Net Pool Balance as of the Cut-Off Date.
“Tax Information” means information and/or properly completed and signed tax
certifications (e.g., Form W-9 or W-8) sufficient to eliminate the imposition of
or determine the amount of any withholding of tax, including backup withholding
and FATCA Withholding Tax, determine that such recipient of payment has complied
with such recipient’s obligations under FATCA or otherwise allow the Issuer,
Paying Agent and Trustee to comply with their respective obligations under
FATCA.
“Third Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the sum of the Note Balance of the
Class A notes, the Class B Notes and the Class C Notes minus the sum of the
First Allocation of Principal and Second Allocation of Principal for that
Payment Date as of such Payment Date (before giving effect to any principal
payments made on the Notes on such Payment Date) over (b) the Net Pool Balance
as of the last day of the related Collection Period; provided, however, that the
“Third Allocation of Principal” on and after the Final Scheduled Payment Date
for the Class C Notes shall not be less than the amount that is necessary to
reduce the Note Balance of the Class C Notes to zero (after the application of
the First Allocation of Principal and Second Allocation of Principal).
“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
and as in force on the date hereof, unless otherwise specifically provided.
“Transaction Documents” means the Indenture, the Notes, the Depository
Agreement, the Receivables Sale Agreement, the Sale Agreement, the
Administration Agreement, the Servicing Agreement and the Trust Agreement,
as the same may be amended or modified from time to time.
“Transferred Assets” means (a) the Purchased Assets, (b) all of the Seller’s
rights under the Receivables Sale Agreement and the assignment executed by the
Bank pursuant to the Receivables Sale Agreement and (c) all proceeds of the
foregoing.
“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, book-entry securities, uncertificated securities or otherwise), and
all proceeds of the foregoing.
“Trust Accounts” has the meaning set forth in Section 8.2(a)(iii) of the
Indenture.
“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Seller, the Issuer Delaware Trustee and the Owner
Trustee, as the same may be amended and supplemented from time to time.
“Trust Estate” means all money, accounts, chattel paper, general intangibles,
goods, instruments, investment property and other property of the Issuer,
including without limitation (i) the Receivables acquired by the Issuer under
the Sale Agreement, the Related Security relating thereto and Collections
thereon after the Cut-Off Date, (ii) the Receivable Files, (iii) the rights of
the Issuer to the funds on deposit from time to time in the Trust Accounts and
any other account or accounts (other than the Certificate Distribution Account)
established pursuant to the Indenture or Servicing Agreement and all cash,
investment property and other property from time to time credited thereto and
all proceeds thereof, (iv) the rights of the Seller, as buyer, under the
Receivables Sale Agreement and the Assignment executed by the Bank pursuant to
the Receivables Sale Agreement, (v) the rights of the Issuer under
the Sale Agreement, the Assignment pursuant to the Sale Agreement and the
Servicing Agreement, (vi) the rights of the Issuer under the Administration
Agreement and (vii) all proceeds of the foregoing.
“U.S. Tax Person” means (a) a Person that is a “U.S. person” as defined in
Regulation S with respect to transfers of notes under Regulation S and in all
other cases (b) a Person that is a “U.S. person” as defined in Section
7701(a)(30) of the Code, generally including:

21



--------------------------------------------------------------------------------




(a)    a citizen or resident of the United States;
(b)    a corporation or partnership organized in or under the laws of the United
States, any State or the District of Columbia;
(c)    an estate, the income of which is includible in gross income for United
States tax purposes, regardless of its source; or
(d)    a trust if a U.S. court is able to exercise primary supervision over the
administration of the trust and one or more U.S. Persons have the authority to
control all substantial decisions of the trust or a trust that has elected to be
treated as a U.S. Person.
“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.
“United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.







22

